DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 07/09/2020. Claims 1-12 are pending in the instant application. Claim 1 is the sole independent claim. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20170287124 A1) in combination with Tafazoli Bilandi et al. (US 20150085123 A1).
Regarding Claim 1: Lim discloses a method for monitoring wear of teeth of a drum of a double roll crusher, the method implemented by a processor (Refer to para [033]; “system 110 includes one or more processors having one or more of an arithmetic logic unit, a microprocessor, a general purpose controller, and a processor array to perform the desired computations or run the computer programs. In one embodiment, the functionality of one or more processors may be related to tasks performed by one or more of the imaging device 112, the processing device 116, the controller 122 and the display unit 118. Also, in some embodiments, the one or more processors may be located in one location such as mining vehicle or be distributed in several locations across the mining site.”) and comprising the steps of:  (a) receiving a digital video capturing rotation of the drum and the teeth (Refer to para [037]; “FIG. 5 is a flow chart 500 of a method of detecting missing tooth in accordance with an exemplary embodiment. The method includes receiving a pair of image frames from a camera focusing on a rope mine shovel configured to carry a mining load as indicated in step 502. The pair of image frames includes a first image and a second image. The method further includes detecting a corresponding tooth line region for the images in the pair of image frames to generate a pair of tooth line regions based on a shovel template set in step 504.”) (b) for each frame of the digital video, segmenting the frame into groups of contiguous pixels (Refer to para [038]; “Finally, the difference image is obtained as the difference between the first gradient image and the second gradient image. In step 508, the method includes determining a response map representative of possible tooth positions based on the difference image using a tooth template matching technique. The tooth template matching technique includes consecutively positioning a tooth template image at a plurality 

Lim does not expressly disclose generating a report based on the parameters of the teeth  in relevant images. 

Tafazoli Bilandi teaches “image processing and more particularly to processing of images to monitor a condition of an operating implement in heavy equipment.”

Tafazoli Bilandi teaches “processing the at least one image to determine the condition of the operating implement may involve processing the at least one image to identify image features corresponding to a wearable portion of the operating implement…” wherein the processing is capable to generat(e) a human-readable report (Refer to para [130]; “The process 650 begins at block 652, which directs the microprocessor 200 to receive the motion sensor signals from the motion 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lim by adding a processor circuit operable to process the at least one image to determine whether the at least one tooth has become detached or broken as rejected above by Tafazoli Bilandi.

The suggestion/motivation for combining the teachings of Lim and Tafazoli Bilandi would have been in order to “to precisely determine the position and orientation of the operating implement.”(at para [128], Tafazoli Bilandi).

.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20170287124 A1) in combination with Tafazoli Bilandi et al. (US 20150085123 A1) and further in view of Dandibhotla et al. (US 20170103506 A1).

Regarding Claim 10: Lim and Tafazoli Bilandi in combination disclose all the claimed elements as rejected above. Lim and Tafazoli Bilandi in combination do not expressly disclose parameter measurements based on classified/segmented pixel groups. 

Dandibhotla teaches “a component health monitoring system that may include an optical system configured to irradiate an area containing a work implement and including a surface of a component to be inspected in a position mounted on the work implement wherein in the determining step the parameter is a pixel length based on at least one of the segmented groups of continuous pixels (Refer to para [024]; “The classifier may also segregate feature sets determined from a plurality of target images into a second classification that includes features that characterize one of a portion of the image including the component with dimensions that fall outside of the acceptable threshold, or the component missing entirely from the portion of the image. Examples of the types of features that may be extracted by the image processor from target images and from reference images may include directional changes in image intensity for one or more localized cells that each contain a plurality of pixels of the image; edges, or points where there is a boundary between two image regions; corners 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lim and Tafazoli Bilandi by adding an image processor configured to receive target images from one or more sensors and analyze the target images as rejected above by Dandibhotla.

The suggestion/motivation for combining the teachings of Lim, Tafazoli Bilandi and Dandibhotla would have been in order to “classify each new target image into a first classification that includes features that characterize a portion of an image including the component with dimensions that fall within acceptable thresholds, or into a second classification that includes features that characterize one of a portion of the image including the component with dimensions that fall outside of the acceptable thresholds or the component missing entirely from the portion of the image.” (at para [032], Dandibhotla).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lim, Tafazoli Bilandi and Dandibhotla in order to obtain the specified claimed elements of Claim 10. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 11: Dandibhotla teaches determining the parameter is a pixel area based on at least one of the segmented groups of continuous pixels (Refer to para [024]; “The classifier may also segregate feature sets determined from a plurality of target images into a second classification that includes features that characterize one of a portion of the image including the component with 

Regarding Claim 12: Dandibhotla teaches determining the parameter is a shape factor, based on at least one of the segmented groups of continuous pixels (Refer to para [030]; “The extraction of feature sets from the images by the image processor may be performed after some preliminary processing of the image data, including filtering to remove data outliers and reduce noise, contrast enhancement, and other normalization procedures to ensure that relevant information can be detected. Various techniques employed for extraction of feature sets from the images may include the use of Harris Corner Detector procedures, neural networks, and histogram of oriented gradients (HOG). HOG is a feature descriptor used in computer vision and image processing for the purpose of object detection. In particular, the technique in accordance with various implementations of this disclosure may count occurrences of gradient orientation in localized portions of an image that includes one or more GET 24 mounted on a work implement 22. The method is similar to edge orientation histograms, but differs in that the HOG technique is performed on a dense grid of uniformly spaced cells or groups of pixels in the image, and uses overlapping local contrast normalization for improved accuracy. The HOG technique attempts to describe local object .
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dandibhotla (US 20170103506 A1) teaches “These attributes may include edge orientation, directional changes in image intensity, gradient magnitude in edge detection, and the polarity and the strength of a blob in blob detection. The extraction of feature sets from the images by the image processor may be performed after some preliminary processing of the image data, including filtering to remove data outliers and reduce noise, contrast enhancement, and other normalization procedures to ensure that relevant information can be detected.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210262204 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665